DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 07 December 2020 in response to the Office Action of 09 September 2020 are acknowledged and have been entered. Claims 19, 21-23 have been withdrawn. Claims 8, 10-11, 15 and 18 are amended. Claims 2, 3, 5, 7-13, and 15-18 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 5, 7-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2016/128731 A1) in view of Fàbrega (Fàbrega et. al., 1998. R. Biol. Chem., 379(4-5), 527-533), Hutter (Hutter et. al. 2010. Nucleosides, Nucleotides & Nucleic Acids, vol. 29 (11-12), pages 879-895), and Chu (US 6271212 B1).
Regarding claims 2-3, 5, 7-13, and 15-18, Chen teaches the use (i.e. incorporating) of a 3'-blocked nucleotide triphosphate (a compound) in a method of template independent nucleic acid synthesis, wherein the 3'-blocked nucleotide triphosphate is selected from a compound of formula (II):
                                                                 
    PNG
    media_image1.png
    501
    552
    media_image1.png
    Greyscale

wherein X represents -OR3, R3 represents NH2 (thereby making X represent ONH2), and Y represents hydrogen (claim 30).  Chen teaches cleaving the blocking group from the 3'-blocked 
Chen does not teach where in the 2-amino exocyclic group of the purine nucleobase of guanosine (R3 of the instant claims) is replaced with the amine masking group of azide (-N3) (2-azido exocyclic group).
Fàbrega teaches the synthesis of the oligonucleotide containing nucleoside 2-azido-2'-deoxyinosine, thereby teaching the purine nucleobase of guanine consisting of a 2-azido exocyclic group (Fig. 3; abstract).
                                                        
    PNG
    media_image2.png
    235
    404
    media_image2.png
    Greyscale

Hutter teaches using HOHO as a cleavage reagent to remove 3’-ONH2 group into a 3’-OH group under conditions sufficiently mild to leave a DNA duplex and its constituent nucleobases intact (pg. 885, paragraph 4 and 5).  Hutter teaches that HONO is aqueous buffered nitrous acid (50 μL, prepared from sodium nitrite and 1 M NaOAc buffer) (Table 1); and that prolonged treatment of DNA with HONO is known to cause the deamination of certain nucleobases (pg. 887, paragraph 1).
Chu teaches azide derivatives of biologically active therapeutic compounds, i.e. drugs.  Chu teaches that drugs comprising amine moieties are susceptible to deamination; and that when the amine moieties of these drugs are converted to azide (N3) moieties, the azides are reduced to the corresponding amines, thus converting the azide derivatives to the active amine drugs, such that the active forms of the drug have a longer half life, continuing to exhibit biological activity in the in vivo system for a longer period of time after administration than the drugs themselves. (column 6, last sentence - column 7, line 17).  Chu additionally teaches azide derivatives of purine nucleobases 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify oligonucleotide of Chen by substituting the guanine nucleobase of the 3'-blocked nucleotide triphosphate of compound of formula (II) of Chen with the 2-azido-guanine nucleobase from the oligonucleotides containing 2-Azido-2'-Deoxyinosine of Fàbrega in compound for the method of non-templated nucleic acid synthesis.  Chen teaches that the 3'-blocked nucleotide triphosphates', which have an additional group on the 3' end prevents further addition of nucleotides, i.e., by replacing the 3'-OH group with a protecting group (-ONH2), and that these groups can be removed by cleavage to allow the addition of further nucleotides (pg. 14, lines 4-14).  Hutter’s teaching that cleavage reagents used to remove the protecting group can cause deamination of nucleobases and Chu’s teaching that the conversion of amine moieties to azide moieties on molecules inhibits those molecule from being deaminated would motivated one skilled artisan to modify oligonucleotide of Chen to protect the nucleobase of compound of formula (II) from deamination after removing the 3’ protecting group (-ONH2) with cleavage reagents containing sodium nitrite.  This modification would allow the addition of nucleotides to a strand of nucleic acids without compromising and/or changing the bases of the nucleic acid molecule.  Chu’s additional teaching of using reductases to reduce the azides to amines would in turn restore the originality of the nucleobases and biological activity of the nucleic acids (Schemes 1-3; column 10, lines 51-21).  
This rejection is maintained.


Response to Arguments – USC 103
In response to the USC 103 rejection set forth on 09 September 2020, Applicants argue that “the present application describes methods of non-templated enzymatic nucleic acid synthesis using a modified nucleic acid molecule, which has the surprising combination of functioning as a reversibly capped" 3' group (R1), and an amine masking group (R3);…… and was used to add 3 '-O-aminoxy reversibly terminated 2'-deoxynucleoside 5'-triphosphates to the 3'-end of DNA strands” on page 12-13.  Applicant also argue ‘the synergy between the capping group (R1) and masking group (R3) within the claimed modified nucleotides, and the surprising benefits of the masking group, R3” of the present application on page 12.  Furthermore Applicants argue that the “the cited art in the Office Action does not teach or suggest any of these features of the claimed invention”; and that Chen, Fabrega, Hutter, or Chu does not teach or suggest, and does not give one of ordinary skill in the art any motivation to reach the presently claimed method related to non-templated enzymatic nucleic acid synthesis using a modified nucleic acid molecule, which has the combination of functioning as both a "reversibly capped" 3' group (R1), and an amine masking group (R3).  Applicant’s arguments have been considered and found not persuasive as they do not consider the totality of the teachings of Chen, Fabrega, Hutter, and Chu.  The instant application claims a method of non-templated enzymatic nucleic acid syntheses providing compound of formula (I) and incorporating that compound into a nucleic acid molecule.  The combine teachings of Chen, Fabrega, Hutter, or Chu as discussed above teaches a method of non-templated enzymatic nucleic acid syntheses providing compound of formula (I) and a rationale for using compound of formula (I) in a method of template independent nucleic acid synthesis which is taught by Chen in which the R1 group is a 3’ blocking group that can be reversed as taught by Chen and the R3 group is an amine masking group as taught by Chu,  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/T.N.G./               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636